89 F.3d 829
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jimmie NELSON, Petitioner.
No. 96-512.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1996.
Decided June 19, 1996.

Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jimmie Nelson petitions this court for mandamus relief, requesting we order the district court to act on a pending motion for a temporary restraining order (TRO).   We deny the petition.


2
Nelson alleged in his January 29, 1996, petition that the district court had failed to act on his TRO motion filed January 16, 1996, in a pending 42 U.S.C. § 1983 (1988) action.   He alleged that he had a right to relief because he was being improperly confined as a result of prison officials' unconstitutional actions in disciplinary proceedings that resulted in the loss of eighty days' good time credits and that he would have been released from prison were the credits restored, as requested in the initial TRO motion.


3
We find that Nelson has not alleged irreparable injury;  he may receive damages for the alleged unconstitutional action if he is successful in the underlying action.   Thus, his case does not present the extraordinary circumstances necessary to gain mandamus relief.  In re City of Virginia Beach, 42 F.3d 881, 884 (4th Cir.1995).   We also find that Nelson has failed to show a clear right to relief;  his bare allegations of arbitrariness and "differential" treatment are unsupported.   This failure also invalidates his mandamus request.  First Fed.  Sav. & Loan Ass'n v. Baker, 860 F.2d 135, 138 (4th Cir.1988).   Finally, we find no undue delay in the district court's consideration of the TRO.


4
We therefore deny Nelson leave to proceed in forma pauperis and deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the court and argument would not aid the decisional process.


5
PETITION DENIED.